Citation Nr: 1719294	
Decision Date: 06/01/17    Archive Date: 06/14/17

DOCKET NO.  11-34 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for residuals of a head injury, including headaches.

2.  Entitlement to service connection for residuals of a head injury, to include headaches.

3.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a hiatal hernia.

4.  Entitlement to service connection for a gastrointestinal disability, to include a hiatal hernia.

5.  Entitlement to service connection for hypertension, to include as secondary to asbestos exposure and radiation exposure.

6.  Entitlement to service connection for vertigo, to include as secondary to asbestos exposure and radiation exposure.

7.  Entitlement to service connection for a respiratory disability, to include as secondary to asbestos exposure and radiation exposure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Orie, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from January 1979 to January 1983.

These matters come before the Board of Veterans' Appeals (Board) on appeal of an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida (Agency of Original Jurisdiction (AOJ)).  The Montgomery, Alabama RO has since assumed the role of AOJ.

In October 2016, the Veteran provided testimony, via videoconference, before the undersigned Veterans Law Judge.  A transcript of that proceeding is of record.

Notably, the record reflects that the Veteran has been diagnosed with several disabilities of the digestive system, to include a hiatal hernia, gastritis, and duodenitis.  See Private Treatment Record dated June 4, 1988.  Accordingly, the Board is expanding the Veteran's original service-connection claim to include consideration of whether service connection may be warranted for any disability of the gastrointestinal system manifesting during the period under review.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).


FINDINGS OF FACT

1.  In an unappealed April 1997 rating decision, the AOJ denied the Veteran's claim of entitlement to service connection for a head injury on the basis that the Veteran's in-service head injury did not result in a residual disability.

2.  The evidence associated with the claims file subsequent to the AOJ's April 1997 denial of his head injury service connection claim is not cumulative or redundant and is new and material as it includes a VA examination documenting the Veteran's report of recurrent headaches since service.

3.  In an unappealed April 1997 rating decision, the AOJ denied the Veteran's claim of entitlement to service connection for a hiatal hernia on the basis that such disability was not shown to have been incurred during active service.

4.  The evidence associated with the claims file subsequent to the AOJ's April 1997 denial of his claim is not cumulative or redundant and is new and material as it includes the Veteran's testimony of recurrent gastrointestinal symptoms since service and report that his physician attributed his hiatal hernia to traumatic injury.


CONCLUSIONS OF LAW

1.  The April 1997 rating decision denying service connection for hiatal hernia and residuals of a head injury is final.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (1996).

2.  New and material evidence has been received to reopen the claim for service connection for head injury residuals, to include headaches.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  New and material evidence has been received to reopen the claim for service connection for a gastrointestinal disability, to include hiatal hernia.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks to establish service connection for residuals of a head injury and a hiatal hernia.  Service connection is established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during periods of active service.  38 U.S.C.A. § 1110.  In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In addition, a disability may be found service connected on a secondary basis by demonstrating that the disability is either (1) proximately due to or the result of an already service-connected disease or injury or (2) aggravated by an already service-connected disease or injury.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995); 38 C.F.R. § 3.310.

Under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  Under the applicable provisions, a claim shall be reopened and reviewed if "new and material" evidence is presented or secured with respect to a claim that is final.  Evidence is considered "new" if it was not of record at the time of the last final disallowance of the claim.  "Material" evidence is evidence which relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  If it is determined that new and material evidence has been received, the claim must be reopened.  VA may then proceed to the merits of the claim on the basis of all of the evidence of record.

The Board must presume the credibility of evidence for the purpose of determining whether it constitutes new and material evidence needed to reopen the claims and may not assess its probative weight in relation or comparison to other evidence for reopening purposes.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).  

Headaches

The Veteran originally filed for service connection for headaches as a result of a head injury in December 1996.  An April 1997 rating decision denied the Veteran's claim.  The relevant evidence before the AOJ at the time of the April 1997 rating decision consisted of the Veteran's service treatment records and private treatment records from 1988.  Upon consideration of that evidence, the AOJ denied the claim, reasoning that while the Veteran did have a head injury during service, there was no evidence of a documented residual disability.  The Veteran did not submit a notice of disagreement, or new and material evidence, within one year of notice of the denial.  That decision, therefore, is final.  See 38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (1996).

Since that time, the evidence received consists of a VA examination confirming a current diagnosis of headaches, and the Veteran's report of recurrent headaches since service.  The evidence is new as it was not previously associated with the Veteran's claims folder at the time of the 1997 denial.  The evidence is material as it relates to the current disability criteria for service connection.  See Shade v. Shinseki, 24 Vet. App. 110 (2010) (holding that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low" and in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement).  Thus, the claim is reopened.

Hiatal Hernia

Similarly, the Veteran claimed service connection for hiatal hernia in December 1996.  In April 1997, upon consideration of the Veteran's service treatment records and post-service treatment records, the AOJ denied the Veteran's claim, reasoning that he was not treated for this condition during service.  The Veteran did not submit a notice of disagreement, or new and material evidence, within one year of notice of the denial.  That decision, therefore, is final.  See 38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (1996).

Since that time, the Veteran has submitted lay evidence in the form of testimony.  At the Board hearing, the Veteran testified that he was first diagnosed with the hiatal hernia in 1988.  At that time, the treating doctor who diagnosed the Veteran indicated that the hiatal hernia was a result of a traumatic experience, which the Veteran attributes to an injury during boot camp.  The evidence is new, as it was not of record at the time of the 1997 denial.  It is also material in that it potentially provides a nexus between an in-service injury and the Veteran's current disability.  The claim for service connection for a hiatal hernia is reopened.  See Shade, supra.


ORDER

The claim for entitlement to service connection for a head injury is reopened.

The claim for entitlement to service connection for a hiatal hernia is reopened.


REMAND

The Veteran's service treatment records reflect that his duties during service exposed him to asbestos and ionizing radiation.  See Undated Radiation Examination; Asbestos Medical Surveillance Classification dated January 13, 1981.  The Veteran has requested consideration of the theory that his claimed disabilities may be caused by asbestos and/or ionizing radiation exposure.  A June 2009 VCAA letter advised the Veteran of the criteria for substantiating a service connection claim for disease or disability due to asbestos exposure, but the Veteran requires notice of the criteria for substantiating a service connection claim for disease or disability due to ionizing radiation exposure.

In addition, the Veteran's service treatment records reflect a December 1979 evaluation for probable post-concussion syndrome/contusion with subsequent treatment for dizziness and headaches after the head injury.  There are multiple entries for gastrointestinal symptoms.  On one occasion, he reported shortness of breath.  The examinations and evidence of record does not sufficiently consider the totality of the evidence in determining whether the Veteran incurred a traumatic brain injury in service, and whether his claimed headaches, dizziness, gastrointestinal symptoms and shortness of breath represented chronic disease incurred in service.  Given the evidence of record, remand is necessary to afford the Veteran additional VA examination.  McClendon v. Nicholson, 20 Vet. App. 79 (2006).



Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran notice of how to substantiate a claim of service connection for disease or disability due to ionizing radiation exposure.  Additionally, request that the Veteran complete a VA Form 21-4142, Authorization and Consent to Release Information to VA, for University Family Practice Center from service discharge and any other private medical center that may have records relevant to the claims on appeal

Additionally, assist the Veteran in obtaining records from Redstone Arsenal Army Hospital - a federal facility - in 1983.  See VA Form 21-526 received in December 1996.

2.  Determine whether any additional development is warranted for the claim of disease or disability due to ionizing radiation exposure.  See 38 C.F.R. § 3.311.

3.  Thereafter, schedule the Veteran for VA examination(s) with appropriate examiner(s) to determine the nature and etiology of his claimed traumatic brain injury residuals as well as gastrointestinal and respiratory complaints.  The examiner must review the contents of the Veteran's claims folder.  

Upon review of the file and examination of the Veteran, the examiner is asked to opine as to the following:

a) Whether it is at least as likely as not (i.e. at least a 50 percent probability) that the Veteran incurred a traumatic brain injury during service and, if so, identify any current residual disability, including headaches?

b) Whether it is at least as likely as not (i.e. at least a 50 percent probability) that any current headache disorder had its onset in service, or it otherwise related to service.  In so doing, the examiner should note that the Veteran was treated for headaches after his January 1981 report of having no headaches for the previous six months.

c) Identify all current gastrointestinal disorders including gastroesophageal reflux disease, hiatal hernia and duodenitis and, for each current diagnosis, whether it is at least as likely as not (i.e. at least a 50 percent probability) that such disorder(s) had its onset in service, or it otherwise related to service.  In so doing, the examiner should note that the Veteran reported gastrointestinal complaints on his separation examination and reported a 3-4 year history of gastrointestinal symptoms during a June 1988 hospitalization at Baptist Medical Center, and the Veteran's testimony that his physician attributed his hiatal hernia to traumatic injury.

d) Identify all current respiratory disorders and, for each current diagnosis, whether it is at least as likely as not (i.e. at least a 50 percent probability) that such disorder(s) had its onset in service, or it otherwise related to service, including asbestos exposure?

In providing these opinions, the examiner should consider the following:
* treatment for fatigue in February 1979;
* treatment for viral syndrome in June 1979;
* treatment for head injury in December 1979 evaluated as probable post-concussion syndrome/contusion;
* treatment for gastroenteritis in December 1979;
* report of dizziness in January 1980 with an evaluation of right sided neck pain, scalp and some episodes of light-headedness as neck pain, possible orthostatic hypotension and/or headaches of questionable etiology;
* a January 1980 neurology consultation providing a diagnosis of probable musculoskeletal headache;
* an April 1980 asbestos exposure surveillance examination;
* treatment for gastritis in June 1980;
* treatment for constipation in October 1980;
* treatment for upper respiratory infection with early bronchitis in December 1980;
* a January 1981 Report of Medical History wherein the Veteran reported frequent or severe headaches, shortness of breath, frequent indigestion, stomach, liver or intestinal trouble, high or low blood pressure, recent change of weight, depression or excessive worry, and nervous trouble of any sort, and notation that the Veteran had been without headache symptoms for the past 6 months;
* treatment for enteritis in March 1981;
* treatment for constipation and questionable enteritis in June 1981;
* treatment for tension headaches in August 1981;
* treatment for constipation, intestinal flu and gastritis in September 1981;
* treatment for light-headedness and eye blurring in January 1982;
* treatment for tension headaches in May 1982;
* treatment for pharyngitis in July 1982;
* treatment for gastritis and rule out ulcer in October 1982;
* a December 1982 Report of Medical History wherein the Veteran reported frequent indigestion as well as stomach, liver or intestinal trouble; and
* records from Baptist Medical Center dated June 1988 reflecting diagnoses of distal esophagitis with hiatal hernia and duodenitis, and reflecting the Veteran's report of recurrent symptoms "for the last 3 or 4 years."

The examiner should provide a complete rationale for all opinions rendered.

4.  Upon completion of all development, readjudicate the claims.  If any benefit sought on appeal remains denied, issue a Supplemental Statement of the Case and provide the Veteran and his representative and appropriate period of time to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


